              Case 6:20-cv-00487-ADA Document 75 Filed 05/04/21 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


    WSOU INVESTMENTS LLC D/B/A                      §
    BRAZOS LICENSING AND                            §   C.A. NO. 6:20-cv-00487-ADA
    DEVELOPMENT,                                    §   C.A. NO. 6:20-cv-00488-ADA
                                                    §   C.A. NO. 6:20-cv-00489-ADA
                         Plaintiff,                 §   C.A. NO. 6:20-cv-00490-ADA
                                                    §   C.A. NO. 6:20-cv-00491-ADA
    v.                                              §   C.A. NO. 6:20-cv-00492-ADA
                                                    §   C.A. NO. 6:20-cv-00493-ADA
    ZTE CORPORATION, ZTE (USA) INC.                 §   C.A. NO. 6:20-cv-00494-ADA
    AND ZTE (TX), INC.,                             §   C.A. NO. 6:20-cv-00495-ADA
                                                    §   C.A. NO. 6:20-cv-00496-ADA
                         Defendants.                §   C.A. NO. 6:20-cv-00497-ADA
                                                    §




          THIRD STATUS REPORT REGARDING PENDING VENUE MOTIONS
         Pursuant to the Court’s March 23, 2021 Standing Order Regarding Motion for Inter-

District Transfer (“Standing Order”), Defendants ZTE Corporation (“ZTE Corp.”), ZTE (USA)

Inc. (“ZTA”), and ZTE (TX), Inc. (“ZTX”) (collectively “ZTE”) provide the following third

status report regarding the pending venue-related motions with respect to the eleven separate

pending suits filed by Plaintiff WSOU Investments LLC D/B/A Brazos Licensing and

Development (“WSOU”): 1

         1.       The Markman hearing for these cases was rescheduled/consolidated from May

20-21, 2021 to just May 21, 2021. See Dkt. 72. The Markman hearing remains several weeks

before the conclusion of the venue discovery in the cases on June 4, 2021 (and the remaining

briefing for the Second Motion to Dismiss), and is now just three weeks away. Thus, as outlined



1
 There are 11 pending cases. Citations throughout refer to new WDTX Case Nos. -00487 through
-00497, and specific citations reference to the docket for WDTX Case No. -00487.



                                                1
         Case 6:20-cv-00487-ADA Document 75 Filed 05/04/21 Page 2 of 3




in the pending Motion to Stay (which is ripe for resolution), Dkt. No. 49, and in accordance with

the Standing Order and Federal Circuit mandate/precedent, 2 Defendants again respectfully

request that all issues unrelated to venue be stayed, pending the outcome of the Second Motion

to Dismiss.



DATED: May 4, 2021                                   Respectfully submitted,

                                                     /s/Lionel M. Lavenue
                                                     Lionel M. Lavenue
                                                     Virginia Bar No. 49,005
                                                     lionel.lavenue@finnegan.com
                                                     FINNEGAN, HENDERSON, FARABOW,
                                                     GARRETT & DUNNER, LLP
                                                     1875 Explorer Street, Suite 800
                                                     Reston, VA 20190
                                                     Phone: (571) 203-2700
                                                     Fax:     (202) 408-4400

                                                     ATTORNEY FOR DEFENDANTS




2
  See In re TracFone Wireless, Inc., 2021-118, 2021 WL 865353 (Fed. Cir. Mar. 8, 2021)
(district courts must give venue motions “top priority before resolving the substantive issues in
the case”); see also See In re Apple, 979 F.3d 1332, 1337 (Fed. Cir. 2020) (resolution of venue
issues should “unquestionably take top priority” in a case); and In re SK Hynix Inc., No. 2021-
113, 2021 WL 321071, at *1 (Fed. Cir. Feb. 1, 2021) (prioritization of venue considerations).


                                                 2
         Case 6:20-cv-00487-ADA Document 75 Filed 05/04/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on May 4, 2021.

                                                            /s/Lionel M. Lavenue
                                                            Lionel M. Lavenue




                                                3
